 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SANDRA C. SAMUELIAN,                               No. 2:18-cv-995-JAM-EFB PS
12                        Plaintiff,
13              v.                                       ORDER AND ORDER TO SHOW CAUSE
14    U.S. TREASURY, et al.,
15                        Defendants.
16

17          On July 31, 2018, the court issued an order which, among other things, set a status

18   (pretrial scheduling) conference for January 9, 2019, directed plaintiff to complete service of

19   process within 90 days, to serve a copy of the order concurrently with service of process, and

20   directed the parties to file status reports within fourteen days of the January 9, 2019 conference,

21   or in this instance, by December 26, 2018.1 ECF No. 7.

22          None of the defendants have not appeared in this action, and there is no indication from

23   the docket that plaintiff completed service of process. See Fed. R. Civ. P. 4(m) (requiring

24   defendants be served within 90 days after the complaint is filed); Fed. R. Civ. P. 4(l)(l) (requiring

25   that proof of service be made to the court). Additionally, plaintiff did not file a status report, as

26   required by the July 31, 2018 order. Accordingly, the status conference will be continued and

27
            1
               This case, in which plaintiff is proceeding in propria persona, is before the undersigned
28   pursuant to Eastern District of California Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                        1
 1   plaintiff is ordered to show cause why this case and/or any unserved defendants should not be
 2   dismissed for failure to effect service of process within the time prescribed by Rule 4(m) and/or
 3   failure to comply with the court orders. See Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110 (“Failure of
 4   counsel or of a party to comply with these Rules or with any order of the Court may be grounds
 5   for imposition by the Court of any and all sanctions authorized by statute or Rule or within the
 6   inherent power of the Court.”); see also E.D. Cal. L.R. 183 (“Any individual representing himself
 7   or herself without an attorney is bound by the Federal Rules of Civil or Criminal Procedure and
 8   by these Local Rules.”); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (“Failure to follow a
 9   district court’s local rules is a proper ground for dismissal.”).
10          Accordingly, it is hereby ORDERED that:
11          1. The status conference scheduled for January 9, 2019, is continued to March 20, 2019 at
12   10:00 a.m., in Courtroom No. 8.
13          2. Plaintiff shall show cause, in writing, on or before January 30, 2019, why this action
14   and/or any unserved defendants should not be dismissed for failure to effect service of process
15   within the time prescribed by Rule 4(m) and/or failure to comply with the court orders.
16          3. By no later than March 6, 2019, the parties shall file status reports (or a joint status
17   report) setting forth the matters referenced in the court’s July 31, 2018 order, including the status
18   of service of process.
19          4. Failure of plaintiff to comply with this order will result in a recommendation that this
20   action be dismissed for failure to effect services of process, comply with court orders, and/or for
21   lack of prosecution under Rule 41(b).
22   DATED: January 10, 2019.
23

24

25

26

27

28
                                                         2
